Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Loretta Chee, DATE: January 9, 1995
Petitioner,

Docket No. C-94-351
Decision No. CR351

-v-

The Inspector General.

DECISION

By letter dated February 8, 1994, Loretta Chee, the
Petitioner herein, was notified by the Inspector General
(I.G.), of the U.S. Department of Health & Human Services
(HHS), that it had been decided to exclude her for a
period of five years from participation in the Medicare
program and from participation in the State health care
programs described in section 1128(h) of the Social
Security Act (Act), which are referred to herein as
"Medicaid."

The reason given for this action was that exclusion, for
at least five years, is mandated by sections 1128(a) (2)
and 1128(c) (3)(B) of the Act because Petitioner had been
convicted of a criminal offense related to the neglect or
abuse of patients, in connection with the delivery of a
health care item or service.

Petitioner filed a timely request for review of the
I.G.'s action by an administrative law judge (ALJ) of the
Departmental Appeals Board (DAB). The I.G. moved for
summary disposition. Petitioner agreed that the case
could be decided on the documentary record and that no
in-person hearing was necessary. Petitioner then moved
for summary disposition in her favor.

Because I determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided in this case are the legal
implications of the undisputed facts, I have granted the
2

requests for summary disposition and decided the case on
the basis of the parties' written arguments and evidence.
42 C.F.R. § 1005.4(b) (12).

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a) (2) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense relating to neglect or abuse of
patients, in connection with the delivery of a health
care item or service, to be excluded from participation
in the Medicaid or Medicare programs for a period of at
least five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW!

1. During the period relevant to this case, Petitioner
was a nurse's aide at San Juan Manor Nursing Home, a
health care facility, located in New Mexico. I.G. Exs.
1, 6.

2. While employed at San Juan Manor Nursing Home,
Petitioner participated in caring for a patient and
resident named James Smith. I.G. Exs. 1 - 6; P. Ex. 1.

3. Petitioner attests that, on November 15, 1992, while
she was attempting to bathe Mr. Smith prior to his
bedtime, "he became very combative." P. Ex. 1.

4. Petitioner contends that, because Mr. Smith had
kicked and hit her, she then "restrained" Mr. Smith by
tying him to the bed. P. Ex. 1.

' petitioner and the I.G. each submitted motions
for summary disposition and briefs. The I.G. submitted a
reply brief. The I.G. also submitted evidence in the
form of eight documentary exhibits. I cite the I.G.
exhibits as "I.G. Ex(s). (number) at (page)." I admit
I.G. exhibits 1 - 8. Petitioner submitted her affidavit
in opposition to the I.G.'s motion for summary
disposition. I am admitting this in the record as
Petitioner's exhibit and cite it as "P. Ex. 1."
3

5. Based upon the incident involving Mr. Smith, a
criminal complaint was filed in the Magistrate's Court,
San Juan County, New Mexico, on or about March 9, 1993,
charging Petitioner with false imprisonment -- i.e., that
Petitioner intentionally restrained another person
without his consent and with knowledge that she had no
lawful authority to do so. I.G. Ex. 1.

6. The complaint stated further that Petitioner "did
restrain James Smith, a resident of the San Juan Manor
Nursing Home, a care facility, by tying him to a bed
immobilized and leaving him unattended and said restraint
was without the consent of James Smith and not authorized
by the facility nor any doctor or nurse, and the
defendant knew she had no lawful authority to restrain
James Smith." I.G. Ex. 1.

7. Petitioner entered into a plea bargain with the
State whereby she pled nolo contendere to a misdemeanor
charge of having committed battery upon Mr. Smith. I.G.
Exs. 2, 3.

8. By order issued May 26, 1993, the court "accepted
the plea as an admission of guilt for purposes of this
action only," but ruled that sentencing was to be
“deferred 90 days on the condition no similar charges
during this time (sic]." I.G. Ex. 4.

9. On October 4, 1993, the court dismissed the case
against Petitioner. The reason for its action was that
Petitioner " . . . did not receive any similar charges
during the deferral period." I.G. Ex. 5.

10. To justify excluding an individual pursuant to
section 1128(a)(2) of the Act, the I.G. must prove: (1)
that the individual has been convicted of a criminal
offense; (2) that the conviction is related to the
neglect or abuse of patients; and (3) that the patient
neglect or abuse to which an excluded individual's
conviction is related occurred in connection with the
delivery of a health care item or service.

11. The court's acceptance of Petitioner's nolo
contendere plea constitutes a conviction within the
meaning of section 1128(i) (3) of the Act.

12. The court's deferral of a formal finding of guilt
against Petitioner is a deferred adjudication or other
arrangement or program where judgment of conviction has
been withheld, constituting a conviction within the
meaning of section 1128(i)(4) of the Act.
4

13. The conviction of the criminal offense at issue here
relates to the neglect or abuse of a patient, and is
connected with the delivery of a health care item or
service, within the meaning of section 1128(a)(2) of the
Act.

14. The I.G. properly excluded Petitioner from
participation in the Medicare and Medicaid programs for
five years, as required by the minimum mandatory
exclusion provisions of sections 1128(a) (2) and

1128(c) (3) (B) of the Act.

15. Neither the I.G. nor an administrative law judge is
authorized to reduce the length of a mandatory five-year
period of exclusion.

16. The determination of the I.G. to impose and direct a
five-year exclusion in this case does not violate the
prohibition against double jeopardy under the United
States Constitution because the sanction imposed is
reasonably related to a legitimate remedial objective --
i.e., protecting consumers of health care -- and because
such exclusion was preceded by a State conviction.

PETITIONER'S POSITION

In documents filed in this proceeding, Petitioner
acknowledges that she "restrained" Mr. Smith.” She
states also that she "does not dispute" that such crime
related to patient abuse in connection with the delivery
of a health care item or service.

Petitioner contends, nevertheless, that the law does not
require her exclusion. In particular, she maintains that
the dismissal of the case against her by the court is not
a deferred adjudication encompassed by section 1128(i) (4)
of the Act, which section classifies deferred
adjudication as a form of conviction. Evidence of the
absence of deferred adjudication, she says, is that
certain policies or practices, allegedly indispensable to
deferred adjudication -- forbidding a defendant from
withdrawing a guilty or nolo plea and requiring a

2 In her Brief in Opposition, Petitioner, through
her counsel, stated that she "admits and adopts the
material facts submitted by respondent in his [first]
brief." Because there is some ambiguity as to just what
this stipulation encompasses, I have tried to independently
show a factual or legal basis for the reasoning and
holdings of this Decision.
5

defendant to pay fines, expenses, or restitution before
commencing a deferral-of-adjudication period -- were not
applied to her, thereby showing that her case was not a
deferred adjudication. Instead, she maintains that what
occurred in her case was a deferred prosecution which
does not mandate her exclusion. Petitioner cites Travers
v. Shalala, 20 F.3d 993 (9th Cir. 1994) as supporting her
position.

Additionally, Petitioner argues that the length of the
exclusion makes it disproportionate and punitive. Being
punitive in nature, she continues, an exclusion would
amount to her being twice punished for the same offense,
in violation of the Eighth Amendment. Finally, and also
with regard to proportionality, she suggests that for the
government to do something as drastic as taking away her
ability to earn a living, in a case like this, where the
government suffered no initial financial loss, violates
the Constitution. Petitioner cites United States v.
Halper, 490 U.S. 435 (1989).

DISCUSSION

The law relied upon by the I.G. to exclude Petitioner
requires, initially, that the person being excluded have
been "convicted" of a crime. In the case at hand,
Petitioner, a nurse's aide, arranged a plea bargain with
the prosecution. She entered a plea of nolo contendere
(meaning she did not dispute the State's allegations) to
the charge that she had used unlawful violence against
Mr. Smith.

The State judge accepted the nolo plea "as an admission
of guilt for purposes of this action only" but ruled
sentencing was to be "deferred 90 days on the condition
no similar charges during this time {sic]." When
Petitioner completed the required period of good
behavior, the charges against her were dropped.

Section 1128(i) of the Act provides four definitions of
the term "convicted." Specifically: a court could enter
a judgment of conviction pursuant to section 1128(i) (1);
a court could make a formal finding of guilt pursuant to
section 1128(i) (2); a court could accept a guilty or nolo
contendere plea pursuant to section 1128(i) (3); or, a
court could allow the individual or entity to enter into
a first offender, deferred adjudication, or other
arrangement or program where judgment of conviction has
been withheld pursuant to section 1128(i) (4).
6

Two of these definitions of "convicted" are relevant
here. For purposes of mandatory exclusion under
subsections 1128(a) and (b), a person will be regarded as
having been "convicted" if, inter alia, he has entered a
plea of nolo contendere to a criminal charge and the
court accepts such plea, or if (notwithstanding the
court's acceptance of a plea or determination of guilt) a
formal judgment of conviction is deferred or withheld, as
might occur in a first offender program. Thus, in the
case at hand, two independent statutory bases apparently
are present which establish that Petitioner was
"convicted" -- i.e., the State court's acceptance of
Petitioner's plea and the presence of Petitioner's
deferred adjudication.

Petitioner, though, believes that the State court's
action was not a deferred adjudication within the meaning
of section 1128(i) (4) of the Act. She argues that it was
a deferred prosecution, which does not mandate her
exclusion. She is of the opinion that the Travers case
supports her position in that it shows that, in a genuine
deferred adjudication, the accused cannot withdraw a
guilty or nolo plea, and that a defendant must pay fines,
expenses, or restitution before being allowed to commence
the deferral period. I, however, cannot agree that these
factors support her position.

Travers, like the present case, arose out of the I.G.'s
imposition of the five-year mandatory exclusion provided
in section 1128(a) upon a health care worker who had been
convicted of a relevant criminal offense. The Court of
Appeals, among other things, affirmed that a deferred
prosecution was not the equivalent of a conviction, but
that deferred adjudication was.

The Travers decision noted that "the heart of a deferred
prosecution is an agreement by the prosecutor to delay
bringing or prosecuting charges. In a deferred
adjudication, there is no such deferral by the
prosecutor." The decision further states that "({i]f the
defendant [in a deferred prosecution] does not live up to
the terms of his agreement with the prosecutor, he may be
free to enter or persist in a plea of not guilty and
proceed to trial. In a deferred adjudication, on the
other hand, if the defendant does not live up to the
terms of his agreement, he is not free to set aside his
plea or proceed to trial -- the court may simply enter a
judgment of conviction. . . . because the defendant has
irrevocably committed himself to a plea of guilty or no
contest which cannot be unilaterally withdrawn."
7

These holdings from Travers are consistent with the
conclusion that what occurred in the case at hand was
indeed a deferred adjudication. First, there is no
indication that the prosecution entered into an agreement
with anybody to delay Petitioner's case. Next, it must
be emphasized that the New Mexico judge characterized his
own ruling as deferred sentencing. Third, Petitioner was
clearly advised that her nolo plea meant that she
surrendered her right to a trial; that no future trials
could be expected; and that all that remained was
sentencing. This indicates that no prosecutorial action
was being reserved for the future. Likewise, the
prosecution was not free to change its mind and recharge
or try Petitioner. The prosecutor gave up this option by
signing the "Plea and Disposition Agreement," which
provides that the original charges (arising out of the
Smith incident) may not again be brought against
Petitioner. I.G. Ex. 2. Thus, the prosecution was not
"deferring" action against Petitioner. Rather, it had
negotiated the plea bargain, and, from that time, its
role was, essentially, over.

As to Petitioner's references to a defendant's inability
to withdraw a plea, Travers simply makes it clear that,
in a deferred adjudication, the defendant's guilt has
usually been established (by plea or otherwise) well
before the judge must decide upon sanctions, deferrals,
or the like.

Petitioner insists that certain policies or practices,
allegedly characteristic of deferred adjudication
(forbidding a defendant from withdrawing a guilty or nolo
plea and requiring a defendant to pay fines, expenses, or
restitution before commencing a deferral-of-adjudication
period) were not applied to her, thereby proving that her
case was not a deferred adjudication. The evidence,
however, does not show that Petitioner had a genuine
opportunity to change her plea. There were some
references in court documents to withdrawal of pleas, but
these were multipurpose documents and the language did
not apply to Petitioner. The contention that there must
be substantial financial penalties prior to a deferral of
adjudication has not been shown to have any legal basis.

The law imposes the further requirement (in subsection
1128(a)(2)) that the criminal conviction at issue be
related to the neglect or abuse of patients in connection
with the delivery of a health care item or service.

This criterion is readily satisfied in the instant case.
San Juan Manor Nursing Home, where Petitioner worked, was
a facility whose purpose was providing health care
8

services. It is undisputed that Petitioner's job --
nurse's aide -- directly involved her in patient care and
the delivery of health care services to individuals at
San Juan Manor Nursing Home. Indeed, she was personally
and directly caring for Mr. Smith when she used unlawful
force on him.

As to whether Petitioner's misconduct constituted "abuse"
or "neglect," neither of these terms is defined in the
Act, but it is self-evident that a health care worker's
use of unauthorized force and "restraint" on an
individual entrusted to her amounts to abuse.
Furthermore, Petitioner entered her nolo plea to a charge
of battery. Battery, by definition, involves the
intentional use of unlawful force, in a harmful or
offensive manner,’ and, is inherently violative of
section 1128(a) (2).

As to Petitioner's constitutional arguments, inasmuch as
the sanction imposed herein is reasonably related to a
legitimate remedial objective -- i.e., protecting
consumers of health care -- such civil sanction does not
violate the prohibition against double jeopardy.
Manocchio v. Kusserow, 961 F.2d 1539, 1542 (11th Cir.
1992).

It is also well established that the constitutional
prohibition against double jeopardy does not apply to
exclusions from the Medicare or Medicaid programs arising
out of a State conviction. Kal v._In: eral,
848 F. Supp. 432, 437 (E.D. N.Y. 1994).

3 See I.G.'s brief at page 10. See also Black's
Law Dictionary.
9
CONCLUSION

Sections 1128(a)(2) and 1128(c) (3)(B) of the Act mandate
that the Petitioner herein be excluded from the Medicare
and Medicaid programs for a period of at least five years
because of her State criminal conviction.

/s/

Joseph K. Riotto
Administrative Law Judge
